Citation Nr: 0316416	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  98-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lipomas of both 
arms.

2.  Entitlement to service connection for lumbar strain.

3.  Entitlement to service connection for bilateral knee 
pain.

4.  Entitlement to an increased rating for chronic headaches.

5.  Entitlement to an increased rating for generalized 
anxiety disorder with panic attacks and mild depressive 
features.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

In March 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following VA examinations:

A VA dermatology examination to determine the 
nature, severity and etiology of any skin 
disabilities claimed as lipomas of both arms.  
It is requested that the physician obtain and 
report a detailed account of any claimed 
inservice history regarding the lipomas of 
both arms.  Any tests and specialized 
evaluations deemed necessary should be 
conducted. 
The examiner should be asked to render an 
opinion as to whether it is as likely as not 
that any lipoma disorder, if diagnosed, is 
related to service?  A complete rationale for 
any opinion expressed should be included in 
the examination report.   The claims folder 
should be made available to the examiner for 
review in conjunction with the examination. 

An examination by an orthopedist to determine 
the nature, severity and etiology of any 
disabilities involving the knees and low back.  
It is requested that the physician obtain a 
detailed history of any inservice bilateral 
knee and low back disorders.  Any tests and 
specialized evaluations deemed necessary 
including X-ray examination should be 
conducted.    
The examiner should be asked to render 
opinions as to the following. (1) Whether it 
is as likely as not that any knee disorder, if 
diagnosed, is related to service?  (2) Whether 
it is as likely as not that any low back 
disorder, if diagnosed, is related to service?  
A complete rationale for any opinion expressed 
should be included in the examination report.   

An examination by a neurologist to determine 
the nature and severity of the veteran's 
service-connected chronic headaches.  All 
tests deemed necessary should be conducted.  
It is requested that the physician obtain and 
report a detailed history concerning the 
frequency and severity of headache episodes, 
whether such attacks are prostrating, and 
whether there are prolonged attacks productive 
of severe economic inadaptability.  A complete 
rational for any opinion expressed should be 
included in the examination report.  .

An examination by a psychiatrist to determine 
to determine the nature and severity of the 
veteran's service-connected generalized 
anxiety disorder with panic attacks and mild 
depressive features.  All tests deemed 
necessary should be conducted.  It is 
requested that the physician obtain and report 
a detailed occupational history.  A Global 
Assessment of Functioning (GAF) score should 
be provided along with an explanation of the 
score's meaning in the context of applicable 
rating criteria.  The examiner should express 
an opinion on the extent to which the 
veteran's generalized anxiety disorder with 
panic attacks and mild depressive features 
affects the veteran's occupational and social 
functioning.  A complete rational for any 
opinion expressed should be included in the 
examination report.  

The claims folder should be made available to 
the examiners for review in conjunction with 
the examination.

2.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





